DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claims 1 and 10, claim 1 recites inter alia, “determine a presence of water in the lubricant based at least in part on the measurements of the physical property”, and claim 10 recites, inter alia, a substantially similar recitation of “determining a presence of water in the lubricant based at least in part on the measurement of the physical property”. 
The specification states in [0023] that “detecting the presence of water can be a binary determination (yes/no as to the presence of water in the lubricant), or may be a quantitative inference or calculation of a percentage by weight or volume of the fluid in the lubrication system 100 that is water, or by an actual weight or volume of water in the system 100”.
The specification states in [0025] that “Increased pressure drop may be indicative of clogging (or another type of restriction) of the filter 104, e.g., by particulate matter.”
The specification also states in [0027] that “two or more types of sensor measurements may be combined to provide a robust and precise determination of water ingress…the sensor measurements may be pressure, pressure differential, current drawn by the pump 102, temperature, etc. Each of these may provide a different technique for determining the amount of water present in the lubricant fluid (if any). Accordingly, embodiments of the present method may employ two or more such types of sensor measurements in a voting scheme to avoid sensor malfunction causing unnecessary operational delays in the machine 10 (e.g., detecting/avoiding outliers that may be due to sensor malfunctions). Such multiple measurement types may also be used for redundancy or otherwise provided to avoid false determinations of water presence (or lack thereof)”.
Additionally, the specification states in [0030] that “Since water and (oil-based) lubricant have different densities, the pressure of the fluid at a given point in the system 100 may vary at least partially as a function of the density. Accordingly, by comparing the two values, i.e., measured and expected pressure, the presence of water can be detected”.
It is unclear in the specification exactly how the presence of water is determined in such a way as to reasonably convey to one skilled in the relevant art that the applicant had possession of the claimed invention. In [0023] of the specification, various methods of detecting/determining the presence of water are listed, such as, a binary determination, a quantitative inference or a calculation. However, the specification does not disclose in detail how any of these determinations are made. Further, [0027] of the specification (see above recitation) implies that each type of sensor has a different technique (i.e. method steps) for determining an amount of water present within the lubricant. The specification does disclose that the presence of water may be determined via a pressure differential across a filter. However, it does not disclose in detail what these method steps are, it is also unclear to the examiner how the presence of water is determined (and not say, a clogged/dirty filter) via a pressure differential across a filter. Furthermore, the specification discloses in [0030] that “water and (oil-based) lubricant have different densities, the pressure of the fluid at a given point in the system 100 may vary at least partially as a function of the density” and that “by comparing the two values, i.e., measured and expected pressure, the presence of water can be detected”. Water and (oil-based) lubricants may have different densities, and that pressure of the fluid at a given point (from a reference point) may vary partially as a function of the density. Density is defined as Mass / Volume (ρ=M/V),  Pressure is defined as Force / Area (P=F/A), Force is defined as m=Mass X acceleration (F=Ma), and Volume is defined as Area X height (V=Ah. Thus by doing a little bit of math, it can be seen that the relationship between pressure and density can be simplified as P= ρha, and that the pressure can be expressed as a function of the density, height of fluid from a reference point in the system, and acceleration (say from a pump, gravity, etc.). Thus in a closed system as disclosed in fig. 1, it is unclear how the presence of water is determined (which would result in a Δρ from an expected value) via a pressure differential (ΔP) across a filter, as opposed to a pressure differential (ΔP) across a filter (which would result in a Δa from an expected value) being attributed to a clogged/dirty filter, to a small leak, or to deterioration of the pump. Claims 2-9 and 11-19 are further rejected for dependence upon a rejected claim.

In re claim 20, claim 20 recites inter alia, 
“determining an amount of water in the lubricant based on a combination of 
the pressure of the lubricant in comparison to the expected pressure, 
the pressure differential of the lubricant in comparison to the expected pressure differential, and 
the current draw of the lubricant pump in comparison to the expected current draw”.
Claim 20 further requires, inter alia, that the expected pressure of the lubricant, expected pressure differential of the lubricant, and expected current draw of the lubricant pump are all in the absence of a presence of water in the lubricant. 
Claim 20 is similar to claims 1 and 10, and similarly, it is unclear in the specification exactly how the presence (or amount) of water is determined (as explained above regarding claims 1 and 10) in such a way as to reasonably convey to one skilled in the relevant art that the applicant had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1, 10, and 20, claim 1 recites inter alia, “determine a presence of water in the lubricant…”, claim 10 recites, inter alia, a substantially similar recitation of “determining a presence of water in the lubricant…”, claim 20 recites, inter alia, a substantially similar recitation of “determining an amount of water in the lubricant…”. It is unclear how exactly the presence (or an amount) of water in the lubricant is determined (as explained in the 35 U.S.C. 112(a) rejection above). While the claims do have support in the specification, a review of the specification failed to reasonably convey to one skilled in the relevant art how exactly the presence (or an amount) of water in the lubricant is determined. This being the case, claims 1, 10, and 20, are indefinite for failing to particularly point out and distinctly claim the subject matter (in this case, how exactly the presence (or an amount) of water in the lubricant is determined) which the applicant regards as the invention. Claims 2-9 and 11-19 are further rejected for dependence upon a rejected claim.

In re claim 5, claim 5 recites inter alia “determine the presence of the water based at least in part on the pressure differential increasing caused by the filter”. It is unclear how exactly the presence (or an amount) of water in the lubricant is determined (as explained above).
In re claims 6 and 15, claim 6 recites inter alia “determine the presence of the water in the lubricant based at least in part on the measured current draw being different from an expected current draw”, and claim 15 recites inter alia, “determine the presence of the water in the lubricant based on the current drawn by the lubricant pump being different from an expected current draw”. It is unclear how exactly the presence (or an amount) of water in the lubricant is determined based upon a comparison of measured current draw with an expected current draw (as explained above).  Claims 7 and 16 are further rejected
In re claim 19, claim 19 recited inter alia, “determining the presence of water based on a combination of the at least two types of measurements”. It is unclear how exactly the presence of water based on a combination of the at least two types of measurements is determined (as explained above). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note: due to the outstanding 35 U.S.C. 112 issues (as discussed above), the prior art can not be fully applied at this time. However, for the purpose of examination, the prior art has been applied as best understood.
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belcher et. al. (U.S. 20080060846).
In re claim 1, Belcher teaches the lubricant system (as shown in fig. 2) for providing a lubricant to a machine, the system comprising: 
one or more sensors (one or more pressure (or PT) sensors 165a, 165b; [0063]; note: [0063] also discloses that “other sensors can determine a fluid composition, 
a controller (surface monitoring and control unit 65; [0054; 0063]) in communication with the one or more sensors (as shown in fig. 2), 
wherein the controller is configured to: 
receive measurements of the physical property from the one or more sensors (as suggested in [0063]); 
determine an operating state (“computer calculated schedule for drilling fluid density/viscosity increases and pumping rates so that the volume, density, and/or viscosity of fluid passing”; [0057]; also normal operation; [0058] and tripping operations; [0059]) of at least a portion of the lubricant system based at least in part on the measurements of the physical property (i.e. drilling schedule); and 
determine a presence of water in the lubricant (“other sensors can determine a fluid composition, such as an oil to water ratio”; [0063]) based at least in part on the measurements of the physical property (note: fluid composition is a physical property).

In re claim 10, see claim 1 above

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note: due to the outstanding 35 U.S.C. issues 112 issues (as discussed above), the prior art can not be fully applied at this time. However, for the purpose of examination, the prior art has been applied as best understood.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Belcher et. al. (U.S. 20080060846).
In re claim 4, Belcher teaches the system of claim 1, and further teaches: 
a lubricant pump (fig. 2; rig pump 60; [0059]) configured to pump lubricant through the lubrication system; and 
a filter (fig. 20; filter media/filter material; [0177]; note: filter media/filter material is not numbered) configured to filter the lubricant pumped from the lubricant pump, 
wherein the one or more sensors comprise 
a first pressure sensor (pressure sensor 2065a; [0177]; note fig. 20 can be used with drilling system 200, shown in fig. 2, as indicated in [0176]) configured to measure lubricant pressure upstream of the filter (as shown in fig. 20), and 
a second pressure sensor (165a, 165b; [0177]) configured to measure lubricant pressure downstream of the filter (as shown in fig. 20), 
wherein the physical property that is measured 15PATENTAttorney Docket No.: IS 19.1100-US-NP comprises 
a pressure differential (pressure differentials; [0065]) between pressures measured by the first and second pressures (as indicated in [0065]). 
Belcher fails to explicitly disclose the presence wherein the operating state comprises a restriction in the filter.
However, Belcher discloses determining pumping rates and pumped volume in [0057], and implies that these rates and volume occur during operation. 
One having ordinary skill in the art could easily infer from pumping rates, and/or pumped volumes if there is a “restriction” or clog in a filter, as it would reduce the available cross-sectional are for flow, resulting in reduced pumping rates and/or pumped flow. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher et. al. (U.S. 20080060846) in view of Ture et. al. (U.S. 20180051793).
In re claim 8, Belcher teaches the system of claim 1, but lacks 
wherein the controller is configured to calculate a health index for the lubrication system based at least in part on the presence of water.
Ture discloses in [0036] that:
“Control assembly 200 uses transducer 109 (a type of sensor) to measure the electrochemical response of the lubricant (a physical property) and estimate the lubricant health…to assess changes in…the lubricant as it degrades by aging…or the presence of contaminants such as water”.
Ture further discloses in [0039] that “The results of the lubricant condition monitoring by control assembly 200 may be transmitted…a health and monitoring system” and further teaches in [0043] that “Integral signal conditioning in the controller assembly 200 enables on-line calibration and tuning of the data acquisition in-situ along with communication to integrated vehicle health monitoring systems”.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Belcher, to incorporate a health and monitoring system for the lubrication system, as clearly suggested and taught by Ture, in order to estimate the lubricant health to assess changes in the lubricant as it degrades by aging or the presence of contaminants such as water [0036].

In re claim 17, see claims 10 and 8 above.

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, 5-6, 9, 11-16, and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art of Fauda et. al. (U.S. 20190264590) discloses a pressure sensor 90 upstream of a filter 3, and a pressure sensor 9, downstream of filter 3 (as shown in fig. 1; [0017]) and Fauda further teaches in [0022] that the level of contamination of the oil (by fuel) is proportional 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747     
                                                                                                                                                                                                   /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747